Citation Nr: 1601846	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  14-16 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to September 2006.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

Although the issues of entitlement to a compensable rating for erectile dysfunction, a compensable rating for right eye retinal holes, a rating in excess of 20 percent for peripheral neuropathy of the right hand, and a rating in excess of 20 percent for peripheral neuropathy of the left hand were addressed in the statement of the case, the Veteran specifically limited his VA Form 9, substantive appeal, to entitlement to service connection for bilateral hearing loss disability.  The Board has limited its consideration accordingly.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Bilateral ear hearing loss disability has not been present during the pendency of the claim.


CONCLUSION OF LAW

Bilateral ear hearing loss disability was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claim, in a letter sent in December 2011, prior to the initial adjudication of the claim.  

The record also reflects that all necessary assistance has been provided to the Veteran.  In this regard the Board notes that VA has obtained the Veteran's service treatment records (STRs) and afforded the Veteran a VA examination in March 2012 in response to his claim that is adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.).  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that he has bilateral hearing loss disability due to noise exposure in active service.  His DD Form 214 identifies the Veteran's occupational specialty of hazardous material control management technician.

The Veteran's service treatment records are negative for evidence of hearing loss.  At an August 2006 VA retirement examination, the Veteran's bilateral hearing acuity was within normal limits according to pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
5
5
15
RIGHT
5
5
0
5
5

In a March 2012 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
15
10
15
RIGHT
15
10
15
15
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The VA examiner found normal hearing bilaterally, noted that audiograms dated in September 1986, May 2003, and February 2006 did not indicate hearing loss in service, and determined that no opinion on the etiology of hearing loss was required because the disability did not exist.   

The Board finds that service connection for bilateral hearing loss is not warranted because the Veteran does not have hearing loss in either ear for purposes of VA compensation.  See 38 C.F.R. § 3.385.  The Board notes that "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As set forth above, the Veteran was not found to have hearing loss on his August 2006 retirement examination or March 2012 VA examination, and there is no other post-service medical evidence of any hearing loss.  

Accordingly, the Board must conclude that the preponderance of the evidence establishes that no bilateral hearing loss disability has been present during the period of this claim.  Therefore, service connection is not in order for this claimed disability.


ORDER

Service connection for bilateral hearing loss disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


